United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0715
Issued: December 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 12, 2021 appellant, through counsel, filed a timely appeal from a February 22,
2021 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left shoulder
condition causally related to the accepted May 12, 2020 employment incident.
FACTUAL HISTORY
On May 27, 2020 appellant, then a 49-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that he injured his left shoulder on May 12, 2020 due to lifting and turning
his arm when delivering packages while in the performance of duty. He stopped work on
May 13, 2020.
In a duty status report (Form CA-17) dated May 29, 2020, Dr. John Kalata, an osteopath
and family medicine specialist, diagnosed derangement of the left shoulder due to lifting packages.
In a subsequent Form CA-17 dated June 4, 2020, he diagnosed a left shoulder rotator cuff tear due
to lifting packages.
In a July 10, 2020 development letter, OWCP advised appellant of the deficiencies of his
claim, requested additional factual and medical evidence, and provided a questionnaire for his
completion. It afforded him 30 days to respond.
In a July 21, 2020 response to OWCP’s questionnaire, appellant related that on May 12,
2020 the rear slide wheel detached from the door of his postal vehicle, which made the door very
difficult to pull down. He used the door over 40 times that day and was also reaching back
repetitively throughout the day to grab packages with his left arm. Appellant asserted that this
caused his left shoulder to become tired and painful, which worsened throughout the day. He
noted that, by the end of his shift, he was primarily using his right arm because he was not able to
use the left shoulder or arm to turn the door lock or steer the vehicle.
Physical therapy notes dated between July 1 and 24, 2020 outlined various treatments to
the left shoulder.
By decision dated August 12, 2020, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish a left shoulder condition causally related to the
accepted May 12, 2020 employment incident. Consequently, it concluded that the requirements
had not been met to establish an injury or medical condition causally related to the accepted
employment incident.
OWCP continued to receive medical evidence, including a June 4, 2020 medical report by
Dr. Kalata, noting that appellant related complaints of left shoulder pain which he attributed to
extreme overuse of the left shoulder during extended hours of driving and delivering packages.
Dr. Kalata noted that magnetic resonance imaging (MRI) studies of the left shoulder were
consistent with a partial rotator cuff tear, and that his physical examination revealed abnormalities
in range of motion and strength within the rotator cuff. He diagnosed a left partial rotator cuff
tear, prescribed prednisone, and referred him to Dr. Joshua Tuck, an orthopedic surgeon.
In a medical report dated June 16, 2020, Dr. Tuck indicated that appellant related a history
of shoulder pain that he attributed to opening an overhead truck door several times while working.
2

He also noted a history of a prior left shoulder dislocation approximately 20 years ago. Dr. Tuck’s
physical examination was consistent with pathology in the rotator cuff, glenoid labrum, and
acromioclavicular (AC) joint. He reviewed x-rays and MRI scan studies and diagnosed
impingement and pain in the left shoulder.
In follow-up visits on July 2 and 14, 2020, Dr. Kalata noted that appellant’s left shoulder
was improving following an injection by Dr. Tuck. He continued to note a history of left shoulder
pain due to driving and delivering a significantly increased number of packages as a postal worker.
In a report dated August 11, 2020, Dr. Tuck noted that appellant’s left shoulder pain had
returned following the injection, and that he was not achieving any improvement with physical
therapy. He diagnosed impingement with pain in the left shoulder and recommended surgery.
Dr. Tuck opined that the injury was work related.
On August 19, 2020 appellant, through counsel, requested a hearing before a representative
of OWCP’s Branch of Hearings and Review.
Thereafter, OWCP received a May 15, 2020 report by Dr. Kalata, who noted that appellant
related complaints of pain and clicking in the left shoulder, which he attributed to lifting pac kages
at work.
OWCP also received additional physical therapy notes for dates of service between June 29
and August 6, 2020.
In a September 8, 2020 treatment note, Dr. Kalata indicated that appellant was scheduled
for surgery to the left shoulder by Dr. Tuck.
In an operative note dated September 16, 2020, Dr. Tuck indicated that he performed left
shoulder arthroscopic rotator cuff repair, biceps tenodesis, and subacromial decompression. The
postoperative diagnoses were left shoulder full-thickness anterior supraspinatus tear, type 2
superior labrum anterior to posterior (SLAP) lesion, and Hill-Sachs lesion of the humeral head.
A telephone hearing was held on October 14, 2020, and the hearing representative held the
record open for 30 days.
In a narrative report dated October 17, 2020, Dr. Kalata outlined his treatment of appellant
and his review of Dr. Tuck’s reports. He noted that the left shoulder was improving following the
September 16, 2020 surgery, and that appellant had a remote history of a left shoulder dislocation
20 years ago, which resolved with nonoperative care. Dr. Kalata diagnosed left shoulder pain and
impingement and opined that it was apparent that these conditions were caused by repetitive
opening of his postal vehicle door. He explained that the repetitive forces overloaded the capacity
that his shoulder could bear at work.
By decision dated November 19, 2020, the hearing representative vacated the January 30,
2020 decision and remanded the case for OWCP to provide the employing establishment a copy
of the transcript and appellant’s answers to its development questionnaire, and for the employing
establishment to submit a statement if they concur or disagree with his statements therein.

3

In accordance with the hearing representatives instructions, on December 3, 2020 OWCP
provided a copy of appellant’s development questionnaire responses and the hearing transcript to
the employing establishment. No response was received.
OWCP thereafter received additional physical therapy notes for dates of service between
July 24 and August 10, 2020.
By de novo decision dated February 22, 2021, OWCP denied appellant’s claim, finding
that the evidence of record was insufficient to establish that his left shoulder condition was causally
related to the accepted May 12, 2020 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. Second, the employee must submit sufficient evidence
to establish that the employment incident caused a personal injury. 7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported

3

Id.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).

4

by medical rationale explaining the nature of the relationship between the diagnosed cond ition and
specific employment incident identified by the employee.9
ANALYSIS
The Board finds that this case is not in posture for decision.
In his narrative report dated October 17, 2020, Dr. Kalata outlined appellant’s treatment
and his review of Dr. Tuck’s reports. He diagnosed left shoulder pain and impingement and opined
that these conditions were caused by repetitive opening of appellant’s postal vehicle door.
Dr. Kalata explained that the repetitive forces overloaded the capacity that his shoulder could bear
at work.
Dr. Kalata, in his initial reports dated June 4 and 16, 2020, explained the mechanism of
appellant’s injuries as repetitive reaching and lifting packages with his left arm. In his October 17,
2020 narrative, Dr. Kalata again explained the mechanism of the injuries and referenced the reports
of Dr. Tuck, which supported his diagnoses and opinion. He opined that appellant’s left shoulder
conditions were caused by repetitive opening of the door to his work truck. The Board finds that,
although his reports are insufficient to discharge appellant’s burden of proof that his diagnosed
conditions were caused or aggravated by the accepted May 12, 2020 employment incident, his
reports raise an inference of causal relationship and constitute substantial, uncontroverted evidence
in support of the claim and provide sufficient rationale to require further development of the case
record by OWCP. 10
It is well established that, proceedings under FECA are not adversarial in nature and while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.11
The Board will therefore remand the case for further development of the medical evidence.
On remand, OWCP shall prepare a statement of accepted facts and obtain a rationalized opinion
from a physician in the appropriate field of medicine as to whether the accepted employment
incident caused or aggravated a diagnosed medical condition. If the physician opines that the
diagnosed conditions are not causally related, he or she must explain with rationale how or why
the opinion differs from that of Dr. Kalata. Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

See B.F., Docket No. 20-0990 (issued January 13, 2021); Y.D., Docket No. 19-1200 (issued April 6, 2020);
John J. Carlone, supra note 7; Horace Langhorne, 29 ECAB 820 (1978).
11

B.F., id.; K.P., Docket No. 18-0041 (issued May 24, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 20, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

